UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6311


WILLIAM SHANKLIN,

                Petitioner – Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00029-JRS)


Submitted:   August 17, 2012                 Decided:   September 6, 2012


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Shanklin, Appellant Pro Se. Donald Eldridge Jeffrey,
III,   Assistant Attorney  General, Richmond, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 William Shanklin seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues       a     certificate      of     appealability.             See     28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent        “a    substantial       showing      of     the   denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating        that    reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see      Miller-El    v.   Cockrell,      537    U.S.    322,    336-38

(2003).          When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

                 We have independently reviewed the record and conclude

that Shanklin has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    deny       Shanklin’s      motion   for      an     evidentiary     hearing.        We

dispense         with     oral    argument      because      the     facts    and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3